IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
~V~ 1:18-cr-00212 (RWS)
TYRONE WOOLASTON,

Defendant.

 

 

DECLARATION OF BRIAN CALANDRA IN SUPPORT DEFENDANT TYRONE
‘WOOLASTON’S MOTION TO COMPEL DISCOVERY

BRIAN CALANDRA hereby declares as follows:

1. Iam an associate at the law firm Shearman & Sterling LLP. I am counsel to Tyrone
Woolaston in the above-captioned matter and am a member of the bar of this Court. I

respectfully submit this declaration in support of Mr. Woolaston’s Motion to Compel
Discovery.

2. Iam fully familiar with the discovery materials in this action and I base this declaration on
my personal knowledge, upon inspection of said discovery materials, and conversations with
others.

3. Attached as Exhibit 1 to this declaration is a true and correct copy of the Discovery Letter
sent by Chris LaVigne to Assistant United States Attorney Allison Moe, dated November 8,

2018. (Filed Under Seal).
4. Attached as Exhibit 2 to this declaration is a true and correct copy of the Government’s reply
to the Discovery Letter sent by Assistant United States Attorney Thane Rhen, dated

November 26, 2018. (Filed Under Seal).

I declare under penalty of perjury that the foregoing is true and correct.

Dated: December 10, 2018 - (jh,,f1
New York, NY AL

Brian Calandra
